[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                            NOVEMBER 27, 2006
                               No. 06-13444                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                    D. C. Docket No. 05-00051-CV-CDL-4

COLUMBUS REGIONAL HEALTHCARE SYSTEM, INC.,


                                          Plaintiff-Counter Defendant-Appellee,

                                     versus

RONALD V. BECK,

                                          Defendant-Counter Claimant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                             (November 27, 2006)

Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Ronald Beck (“Beck”), a surgeon, appeals a district court decision granting
summary judgment in favor of Columbus Regional Healthcare Systems, Inc.

(“Columbus Regional”). The summary judgment resolved the contribution claims

of joint tortfeasors in a medical malpractice action. The district court found that

Columbus Regional and The Medical Center, Inc. (“Medical Center”) were one

unit for purposes of determining contribution, rejecting Beck’s argument that they

were two separate entities and thus separately liable for contribution. Upon

review, we find that the district court correctly concluded that in light of the close

relationship between the two entities and the nature of the underlying liability, they

are considered one unit. Accordingly, we affirm.

                                     Background

      The relevant facts in this case are generally undisputed. Columbus Regional

and the Medical Center are both Georgia non-profit corporations. The Medical

Center is considered a wholly owned subsidiary of Columbus Regional.

      In August 2002, Beck, assisted by hospital nurses and surgical staff,

performed surgery on Tracy Bonner at a hospital operated by the Medical Center.

Bonner died of complications resulting from the surgery and her husband

subsequently sued Columbus Regional, the Medical Center and Beck for

negligence. Prior to trial, both parties stipulated that the nurses and surgical staff

assisting Beck were employees of both Columbus Regional and the Medical



                                            2
Center. Following a jury trial in the Superior Court of Muscogee County, Georgia,

the court entered a judgment of $2,500,000 against the three defendants jointly.

Beck’s malpractice carrier paid $1,000,000 of the judgment and Columbus

Regional, on behalf of itself and the Medical Center, paid the remainder and

interest.

       Columbus Regional subsequently brought this action for contribution,

arguing that it and the Medical Center were a single unit for contribution purposes,

and therefore only liable for half of the judgment. Beck filed a counterclaim

alleging that Columbus Regional and the Medical Center were two separate entities

and therefore each one was liable for one-third of the judgment. Both parties

sought to recover the allegedly excess amount that they paid in order to satisfy the

judgment. The district court granted summary judgment in favor of Columbus

Regional, finding that the rule established in St. Paul Fire & Marine Ins. Co. v.

MAG Mut. Ins. Co., 209 Ga. App. 184, 433 S.E.2d. 112 (1993) requires treating

Columbus Regional and the Medical Center as one unit. This appeal followed.

                                 Standard of Review

       We review the grant of summary judgment de novo. Nat'l R.R. Passenger

Corp. (Amtrak) v. Rountree Transport & Rigging, Inc., 422 F.3d 1275, 1282 (11th

Cir. 2005). Additionally, we review the district court’s findings of fact for clear



                                           3
error. Id.

                                      Discussion

        Under Georgia law, when a judgment has been entered against joint

tortfeasors, the total amount of the judgment is divided by the number of joint

tortfeasors to determine each party’s pro rata share. Gershick v. Points, 262 Ga.

App. 554, 556-57, 586 S.E.2d 22, 25 (2003) (overruled on other grounds). All

parties subject to a judgment are generally counted separately when apportioning

their share of liability. Id. However, when one of the parties subject to the

judgment is liable solely because of negligence imputed from another defendant,

those two parties are treated as one party for contribution purposes. St. Paul Fire

& Marine Ins. Co., 209 Ga. App. at 186, 433 S.E.2d. at 114. Beck argues that the

rule established in St. Paul Fire & Marine Ins. Co. is inapplicable to this case. He

contends that since Columbus Regional and the Medical Center were held liable as

two separate employers of the same negligent employees, St. Paul Fire & Marine

Ins. Co. does not apply and Georgia law allows for liability for each party. We

disagree. While it is undisputed that multiple employers of negligent employees

can be considered joint tortfeasors, that is not the issue in this case. Rather, the

question is whether the same party is being held liable twice for the same set of

acts.



                                            4
      Columbus Regional and the Medical Center are closely intertwined entities,

and the Medical Center can be considered a subsidiary of Columbus Regional.

Their liability is based on the same acts of negligence committed by the same set

of employees and any judgment will be paid from the same pool of funds. We

agree with the district court that there are no separate grounds for liability and that

Columbus Regional and the Medical Center should be considered one entity for

contribution purposes.

      Beck further argues that even if St. Paul Fire and Marine Ins. Co. applies,

Columbus Regional’s claim for contribution is barred as a matter of law. He

contends that a parent corporation seeking to avoid derivative liability is required

to raise this defense at the trial level or lose it. While Columbus Regional’s role is

similar to that of a parent corporation, since both entities are non-profits without

shares and shareholders, the Medical Center is not in fact owned by Columbus

Regional. Consequently, even if Beck’s characterization of the waiver rule is

correct, Columbus Regional could not have asserted such a defense at trial.

Accordingly, we find that Columbus Regional’s contribution claim is not barred as

a matter of law, and affirm.

      AFFIRMED.




                                           5